Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is in response to the rce filed on 09/13/2022.  Claims 1-6 are withdrawn, claims 7-22 are canceled; claim 35 is newly added and claims 23-35 are pending and have been considered below.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 23-24, 28, 31 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 2013/01513352) in view of Kumar et al. (US 2009/0146779) in view of Brown et al. (US 2007/0094715) in view of Ramer et al. (US 2009/0234861).

Claim 23. Tsai discloses a transaction application implemented on a computing device for automating personalized multimedia based on user preferences and multimedia content for improving the rate of completing transactions, wherein the application includes instructions and data comprising instructions, which when executed by at least one processor, configure the at least one processor to perform operations of the computing device, the operations comprising:
execute at least one application of a plurality of applications by a computing device associated with a user with multimedia content ([0061]);
identify a transaction type, based on the multimedia content ([0065]);
configure a personalized graphical user interface that includes at least one multimedia display area based on the preferences associated with the multimedia content ([0071]-[0072], [0076]-[0077]);
based on user input at the personalized graphical user interface, configure the personalized multimedia output to include a notification associated with the user input ([0073], fig. 5, item 505, [0081]); and
Tsai does not explicitly disclose determine preferences associated with the user multimedia content for improving the security of the authentication, wherein the multimedia content is associated with the plurality of applications of the computing device; graphical user interface with at least two layers of authentication for accessing an account associated with a user.
However, Kumar discloses determine preferences associated with the user multimedia content for improving the security of the authentication ([0010], [0020],[0050]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include this feature in Tsai. One would have been motivated to do so in order to tailor the store and associated products based on user preference.
However, Brown discloses graphical user interface with at least two layers of authentication for accessing an account associated with a user (…the user may detect a need to perform two-factor authentication on the computer system (e.g., to access the user account, to access a feature provided by the computer system, etc.). The user can then use the remote control device to transmit a representation of both the physical factor (e.g., the smart card) and the memorized factor (e.g., the PIN) to the computer system in order to perform the two-factor authentication. …. The computer system receives both factors transmitted by the remote control device and authenticates the user's credentials using both of the received factors) ([0012],[0016]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include this feature in Tsai. One would have been motivated to do so in order to safely allow access to the system.
However, Ramer discloses wherein the multimedia content is associated with the plurality of applications of the computing device ([0005]-[0012]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include this feature in Tsai. One would have been motivated to do so in order to enable to select and target advertising content that is available from across a plurality of advertising inventories.

Claim 24. Tsai Kumar Brown and Ramer disclose the system of claim 23, Tsai further discloses wherein at least one layer of the at least two layers of authentication includes audio, video, or a QR code ([0056]).

Claim 28. Tsai Kumar Brown and Ramer disclose the system of claim 23, Tsai further discloses wherein each authentication layer includes its own weighting ([0067]) [wherein gathering information about the consumer is a form of weighting or scoring).

Claim 31. Tsai Kumar Brown and Ramer disclose the system of claim 23, Tsai further discloses wherein the multimedia includes one or more of video, audio, text, vibratory motion of the user device, and light from the user device ([0029]).

Claim 35 represents the method of claim 23 and is rejected along the same rationale.

5.	Claim 27 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 2013/01513352) in view of Kumar et al. (US 2009/0146779) in view of Brown et al. (US 2007/0094715) in view of Ramer et al. (US 2009/0234861) and further in view of Spitz et al. (US 2014/0250211).

Claim 27. Tsai Kumar Brown and Ramer disclose the system of claim 23, but fail to explicitly disclose wherein the at least two layers of authentication are stored in a cloud-based ID system. However, Spitz discloses wherein the at least two layers of authentication are stored in a cloud-based ID system ([0030],[0032]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include this feature in Tsai. One would have been motivated to do so in order to tailor the store and associated products based on user preference and also deter fraudulent transaction.

6.	Claims 25-26 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 2013/01513352) in view of Kumar et al. (US 2009/0146779) in view of Brown et al. (US 2007/0094715) in view of Ramer et al. (US 2009/0234861) and further in view of Zucker et al. (US 2008/0004892).

Claim 25. Tsai Kumar Brown and Ramer disclose the system of claim 23, but fail to explicitly disclose wherein at least one layer of the at least two layers of authentication includes biometric authentication.
However, Zucker discloses wherein at least one layer of the at least two layers of authentication includes biometric authentication ([0020],[0026]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include this feature in Tsai. One would have been motivated to do so in order to assure security while identify a subject.

Claim 26. Tsai Kumar Brown Ramer and Zucker disclose the system of claim 25, Zucker further discloses wherein the biometric authentication includes at least one of facial recognition, fingerprints, or audio. ([0026]). One would have been motivated to do so in order to assure security while identify a subject.

Claim 29. Tsai Kumar Brown and Ramer disclose the system of claim 23, but fail to explicitly disclose wherein at least one layer of the at least two layers of authentication includes a selfie of the user for use with facial recognition.
However, Zucker discloses wherein at least one layer of the at least two layers of authentication includes a selfie of the user for use with facial recognition ([0019]) [wherein a selfie is just a photograph of a subject]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include this feature in Tsai. One would have been motivated to do so in order to assure security while identify a subject.

Claim 30. Tsai Kumar Brown Ramer and Zucker disclose the system of claim 29, Zucker further discloses wherein the selfie is obtained at a time of purchase underlying the authentication transaction ([0019]) [wherein a selfie is just a photograph of a subject]. One would have been motivated to do so in order to assure security while identify a subject.

7.	Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 2013/01513352) in view of Kumar et al. (US 2009/0146779) in view of Brown et al. (US 2007/0094715) in view of Ramer et al. (US 2009/0234861) and further in view of Skeen et al. (US 2013/0339374).

Claim 32. Tsai Kumar Brown and Ramer disclose the system of claim 23, but fail to explicitly disclose wherein at least one processor is configured to use a photo of the user within the multimedia during streaming of a video component of the multimedia.
However, Skeen discloses wherein at least one processor is configured to use a photo of the user within the multimedia during streaming of a video component of the multimedia ([0371], [0389]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include this feature in Tsai. One would have been motivated to do so in order to assure security while identify a subject.

Claim 33. Tsai Kumar Brown and Ramer disclose the system of claim 23, but fail to explicitly disclose wherein the multimedia is a ticket accessible on the computing device associated with the user to an event.
However, Skeen discloses wherein the multimedia is a ticket accessible on the computing device associated with the user to an event ([0372], [0380]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include this feature in Tsai. One would have been motivated to do so in order to assure security while identify a subject.

Claim 34. Tsai Kumar Brown Ramer and Skeen disclose the system of claim 33, Skeen further discloses wherein the transaction application uses a photo of the user on the ticket while an event is being streamed ([0389], [0390]). One would have been motivated to do so in order to assure security while identify a subject.

Response to Arguments
8.	Applicant’s arguments and amendments filed on 09/13/2022 have been fully considered but are moot in light of new ground of rejection(s).

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phenuel S. Salomon whose telephone number is (571) 270-1699.  The examiner can normally be reached on Mon-Fri 7:00 A.M. to 4:00 P.M. (Alternate Friday Off) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHENUEL S SALOMON/Primary Examiner, Art Unit 2171